Exhibit 10.4

RAIL CAR SUBLEASE AGREEMENT

This Rail Car Sublease Agreement (“Agreement”) is made and entered into on the
4th day of May, 2012, by and among GAVILON, LLC, a Delaware limited liability
company (“Gavilon”), ABE SOUTH DAKOTA, LLC, a Delaware limited liability company
(“Producer I”), and ABE Fairmont, LLC, a Delaware limited liability company
(“Producer II”) (the entity performing under this Agreement in accordance with
Section 1 herein, either Producer I or Producer II, being the “Producer”), and
the Producer and Gavilon are herein collectively referred to as the “Parties”
and individually referred to as a “Party”).

WHEREAS, Producer has agreed to sublease from Gavilon certain railcars per the
terms of this Agreement; and

WHEREAS, This Agreement is being executed simultaneously with (i) that certain
Ethanol Marketing Agreement between Gavilon and Producer I, (ii) that certain
Distiller’s Grains Marketing Agreement between Gavilon Ingredients, LLC, a
Delaware limited liability company, and Producer I, (iii) that certain Ethanol
Marketing Agreement between Gavilon and Producer II, and (iv) that certain ABE
LOC (as defined in Section 18 below) (collectively, with this Agreement, the
“Transaction Agreements”); and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1. Producer Parties. Each of the Parties hereby acknowledge and agree that:

 

  A. Notwithstanding anything herein contained to the contrary, in the event
Producer I’s senior lenders, as coordinated by the senior lenders’
administrative agent WestLB Ag, approves this Agreement on or before October 1,
2012 (such event being an “Approval”), then (i) Producer II shall be fully and
forever released from any and all further liability and obligations hereunder,
(ii) all references to Producer hereunder shall mean Producer I, (iii) Exhibit D
shall be deemed null and void, (iv) the definition of “Transaction Agreements”
will be revised to exclude that certain Ethanol Marketing Agreement dated of
even date hereof between Gavilon and Producer II; and (v) the agreements listed
in Exhibit E (the “Existing Lease”) shall be deemed terminated with regard to
the GATX cars without penalty as of the date upon which Producer notifies
Gavilon of an approval, whereupon each Party shall fulfill all obligations
arising under the Existing Lease with regard to the GATX cars prior to such
termination and the Existing Lease shall continue with regard to fourteen
(14) ACFX cars as described on Exhibit E.

 

* indicates material has been omitted pursuant to a request for confidential
treatment, and such material has been filed separately with the Securities and
Exchange Commission

 

1



--------------------------------------------------------------------------------

  B. Notwithstanding anything herein contained to the contrary, in the event
Producer I’s senior lenders, as coordinated by the senior lenders’
administrative agent WestLB Ag, do not approve this Agreement on or before
October 1, 2012 (such event being a “Non Approval”), then (i) Producer I shall
be fully and forever released from any and all liability and obligations
hereunder provided that Gavilon has drawn fully on the ABE LOC, (ii) all
references to Producer hereunder shall mean Producer II, (iii) Section 48 hereof
shall be deemed null and void, (iv) Producer I shall continue to perform the
Existing Lease, (v) Exhibit A attached hereto shall be deemed null and void and
Exhibit D will thereupon replace Exhibit A for all purposes hereunder, and
(vi) the definition of “Transaction Agreements” will be revised to include only
this Agreement and that certain Ethanol Marketing Agreement dated of even date
hereof between Gavilon and Producer II.

 

  C. Producer shall provide email or other written evidence to Gavilon of such
Approval or Non Approval by WestLB Ag on or before 5:00 p.m. CDT on October 2,
2012.

 

2. Commencement Date. This Agreement shall become effective as of the date first
written above. All railcars as listed in Exhibit A (the “Car” or “Cars”),
attached hereto and incorporated into this Agreement by reference, are currently
in Producer’s possession. The leases of the Cars by Gavilon to Producer
hereunder shall commence on the earlier of (such earlier date being the
“Commencement Date”): (i) the date upon which Producer notifies Gavilon of an
Approval; or (ii) October 1, 2012.

 

3. Termination Date. The termination date for the lease of each Car is the later
of, the expiration date listed in Exhibit A for each Car (“Expiration Date”), or
the date a Car is returned to Gavilon’s specified return point. Rent is payable
by Producer until the later of the Expiration Date or when a Car is delivered to
Gavilon’s specified return point, provided, however, in the event any Car is not
delivered to Gavilon’s specified return point within 45 days after the
Expiration Date, Producer hereby agrees to pay an additional $100 per month per
Car over the Rental Rate specified in Exhibit A for every month past due,
prorated for any partial months. Producer is to use commercially reasonable
efforts to return the Cars as promptly as possible following the Expiration
Date. This Agreement will remain in force until each Car is returned.

 

4. Description of Rail Cars. The number and description of the Cars subject to
lease hereunder are as shown on Exhibit A. Gavilon represents and warrants that
it has all necessary rights to sublease the Cars to Producer pursuant to this
Agreement and that it is not in violation of any terms of and no default exists
with respect to the Master Agreement (as defined in Section 6) to which the Cars
relate and Gavilon is a Party

 

5. Rental Rate. The rental rate for each Car is listed in Exhibit A; provided,
however, until an Approval occurs the rental rate for Cars under the Existing
Lease shall continue with regard to Producer I and only the rental rate for Cars
set forth on Exhibit D shall apply to Producer II. After an Approval, the rental
rate for each Car listed in Exhibit A shall thereafter apply and the provisions
of Section 48 shall be accomplished. Rent will be prorated for partial months.

 

2



--------------------------------------------------------------------------------

6. Maintenance Responsibility. This is a full service sublease. Maintenance of
and repairs to the outlet caps and chains, gauging devices and mobile unit
travel time and mileage will be for the account of Producer. Producer will pay
for the repair of all damages, including corrosion damage and abuse, other than
those associated with ordinary wear and tear. Any freight cost to move Cars to
and from a repair shop during the term of the Amendment is for the account of
Producer. In addition to the maintenance responsibilities as set forth in this
Section 6, Producer shall also maintain each Car in accordance with the
provisions of (i) that certain GATX Rail Car Service Contract (Contract
No. 9258), dated September 1, 2008, by and between Gavilon and GATX Corporation,
a New York corporation (“GATX”); (ii) that certain Amendment No. 1 to Contract
No. 9258, dated September 1, 2008, by and between Gavilon and GATX; (iii) that
certain Rider No. 5 to Car Service Contract No. 9258, dated October 1, 2008, by
and between Gavilon and GATX; (iv) that certain Amendment No. 1 to Rider No. 5,
dated October 31, 2008, by and between Gavilon and GATX; (v) that certain Rider
No. 6 to Car Service Contract No. 9258, dated October 1, 2008, by and between
Gavilon and GATX; (vi) that certain Amendment No. 1 to Rider No. 6, dated
October 31, 2008, by and between Gavilon and GATX; (vii) that certain Rider
No. 7 to Car Service Contract No. 9258, dated October 1, 2008, by and between
Gavilon and GATX; (viii) that certain Amendment No. 1 to Rider No. 7, dated
October 31, 2008, by and between Gavilon and GATX; (ix) that certain Letter
Agreement, dated April 9, 2012, by and between Gavilon and GATX (which amends
Rider No. 7); and that certain e-mail dated Tuesday, April 24, 2012 @ 1:46 PM
from George Economy (at GATX) to Shaun Meiners (at Gavilon) approving unit train
use (collectively, the “Master Agreement”), all as set forth on Exhibit B
attached hereto and incorporated herein by this reference. By entering into this
Agreement, Producer agrees to assume and fulfill Gavilon’s requirements to GATX
as set forth in the Master Agreement.

 

7. Payment Terms. Gavilon shall invoice Producer for rent on the Cars on the
first of each calendar month for such month, and Producer’s payment shall be due
ten (10) days from its receipt of the invoice. In the event that Producer does
not make payments within such 10-day period, Producer shall also pay interest to
Gavilon on any such overdue amounts at the rate of 1% over the prime rate of
interest quoted by Citibank N.A. per month until paid. Upon execution of this
Agreement, Producer shall provide Gavilon with the ABE LOC, all as further
described in Section 18 below.

 

8. Freight Charges. Upon expiration of this Agreement, Producer shall be
responsible for any railroad freight charges accrued in connection with the
delivery of each Car to Gavilon’s designated return point.

 

9. Mileage. Producer agrees that Cars will move on freight rates with zero
(0) mileage payoffs. Producer shall also be responsible for empty mileage
equalization charges associated with leased Cars during the term of this
Agreement, and Producer shall pay Gavilon for any excess mileage charges in
accordance with the terms of the Master Agreement.

 

3



--------------------------------------------------------------------------------

10. Inspection. Inspection of all Cars which were not previously leased by
Producer from Gavilon is to be done by an independent qualified third party
mutually agreed to by the Producer and Gavilon, and paid for by the Producer.
From the date of this Agreement, it shall be the responsibility of the Producer
to ensure the inspection and written notice of any defect and rejection is
delivered to Gavilon within fifteen (15) days after the initial empty return of
each Car to the Producer after the date of this Agreement. Notice to Gavilon
must be in writing and describe the specific reasons for any rejection. Failure
by the Producer to inspect and notify Gavilon within the fifteen (15) days after
empty return, and/or the loading of any Car by Producer shall constitute
acceptance of the Car and acknowledgment the Car is in good repair and operating
condition. Producer shall indemnify and hold Gavilon harmless from all claims
resulting from conditions which have or should have been determined from such
inspection. Additionally, Producer shall be responsible for any loss of or
damage (including corrosion damage) to any commodity, or to any Car or part
thereof caused by the commodity contained therein or incurred in the process of
loading or unloading such commodity, or caused by the chemical environment in
which the Car is loaded, unloaded or stored. Notwithstanding the foregoing
provisions of this Section 10, Producer shall not be responsible for any loss or
damage when GATX is responsible for the same as set forth in the Master
Agreement.

 

11. Cleaning and Return. Producer shall be responsible for all Car cleaning
costs incurred during the term of this Agreement, including, but not limited to,
Car cleaning required for Car repair work and /or compliance testing. Producer
shall return Cars to a return point designated by Gavilon, clean, with bottom
outlet valves and safety appliances intact, and in the same condition with all
parts, equipment and accessories as when delivered to Producer, ordinary wear
and tear excepted, and free from all accumulations or deposits from commodities
transported in or on the Cars while in the service of Producer. If any Car is
not returned to Gavilon free from such accumulations or deposits, Producer shall
reimburse Gavilon for any expense incurred by Gavilon in cleaning such Cars.
Producer shall provide Gavilon with a minimum of thirty (30) days’ advance
notice of the return date for each Car, including advice of the last contents of
each such Car. In the event that Producer does not return a Car as required
under the terms of this Agreement, Customer shall, in addition to any other
obligation set forth under the terms of this Agreement, pay a service charge to
Gavilon in the amount of 200% of the then-current rate for such Car.

 

12. Commodity. Producer shall use Cars exclusively in Producer’s own service for
the purpose of transporting ethanol.

 

13. Load Limits. Producer agrees to load Cars in accordance with AAR Interchange
and DOT Rules. To the extent that any unauthorized overloading occurs, Producer
will indemnify and hold harmless Gavilon and its officers, directors, employees,
contractors, and agents from and against any and all loss, cost, liability,
claim, damage, fine or expense relating to any act, occurrences or other events
of loss from the loading of any Car in an unauthorized amount during the term of
this Agreement. Producer will further indemnify Gavilon against any damage to
the Car caused by excess loading on rail and will, immediately upon demand, pay
to Gavilon the full cost of any repairs made necessary and such payment will be
treated as additional rent due under this Agreement.

 

4



--------------------------------------------------------------------------------

14. Cars Subject to Mortgage, Deed of Trust, Equipment Trust or Assignment. This
Agreement and Producer’s rights are subject and subordinate to the rights of any
lender, owner or other party which finances the Cars. Some of the Cars may be
subject to the terms of a Mortgage, Deed of Trust, Equipment Trust, Pledge or
Assignment or similar security arrangement. The Cars may be stenciled or marked
to state the ownership of such Cars in the name of a mortgagee, trustee,
pledgee, assignee or security holder. This Agreement and the rents may have been
assigned or may in the future be assigned to the holder of the superior lien on
each Car (as determined by the filings with the Surface Transportation Board or
successor entity). However, Producer must pay all rents as and when due to
Gavilon until notified to the contrary by any third party reasonably
demonstrating to Producer’s satisfaction that such party is the assignee of this
Agreement or the rents and is entitled to be paid directly by Producer. Producer
consents to and accepts any such assignments.

 

15. Casualty Cars.

 

  A. If any Car is destroyed or damaged beyond repair while not in the
possession, custody or control of Producer or Producer’s agent or shipper and
such destruction or damage of a Car has been reported in accordance with the
Interchange Rules, such Car will be removed from the rental calculations on the
date Car hire ceases as set forth in Rules 7 and 8 of the AAR’s Code of Car
Hire. Gavilon shall be entitled to all casualty proceeds from the Car.

 

  B. If any Car, while in the possession, custody or control of Producer or
Producer’s agent or shipper, is destroyed or damaged, Producer shall promptly
notify Gavilon in writing of such damage or destruction. If a Car is totally
destroyed, damaged or beyond economic repair, as reasonably determined by
Gavilon, the settlement value will be calculated using AAR Rule 107, and
Producer will remit to Gavilon within the earlier of (i) 30 days of receipt of
an invoice from Gavilon; or (ii) 90 days of the damage or destruction date. If
any Car is totally damaged or destroyed, the rent for such Car will cease to
accrue when Gavilon receives notification of such damage.

 

16. High Mileage Utilization. Upon receipt of Gavilon’s invoice, Producer will
pay to Gavilon in a lump sum the Hi-U Amount for each Car on a calendar basis.
The “Hi-U Amount” is the product derived by multiplying the Hi-U Charge for each
Car by the Excess Mileage attributed to such Car if the Excess Mileage amount is
greater than 1. The formula for determining Excess Mileage of a Car is:

 

Excess Mileage = Actual Miles Reported -  

        Hi-U Threshold Miles x Number of Days in Service                 Number
of Days in the Calendar Year        

Where:

 

  •  

The Hi-U charge is $0.03;

 

  •  

The Hi-U Threshold Miles are 36,000;

 

  •  

The Actual Miles Reported is the total of the Car’s miles reported by the
railroads in a calendar year; and

 

  •  

Days in Service is the total number of days during the applicable calendar year
that rent is accruing minus the days the Car is in the shop.

 

5



--------------------------------------------------------------------------------

17. Warranty; Liability. PRODUCER ACKNOWLEDGES THAT GAVILON IS NOT THE
MANUFACTURER OF THE CARS AND THAT GAVILON MAKES NO REPRESENTATION OR WARRANTY OF
ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
REPRESENTATIONS OR WARRANTIES WITH RESPECT TO MERCHANTABILITY, VALUE, CONDITION,
QUALITY, DESIGN, CAPACITY, MATERIAL WORKMANSHIP, FITNESS OR SUITABILITY FOR ANY
PURPOSE OR OTHERWISE BY PRODUCER. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, GAVILON PROVIDES THE CARS “AS-IS” AND WITH ALL FAULTS, AND ALL RISK, AS
BETWEEN PRODUCER AND GAVILON, SHALL BE BORNE BY PRODUCER, AT PRODUCER’S EXPENSE
UNLESS CAUSED BY THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GAVILON. EXCEPT
FOR GAVILON’S GROSS NEGLIGENCE AND WILLFUL MISCONDUCT, GAVILON WILL NOT BE
LIABLE TO PRODUCER OR ANY PARTY FOR ANY LOSS OR DAMAGE TO REVENUES, PROFITS,
OTHER ECONOMIC LOSS OR GOODWILL OR OTHER SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE
OR CONSEQUENTIAL DAMAGES OF ANY KIND, ARISING OUT OF, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT, ANY CARS, OR THE TRANSACTIONS CONTEMPLATED
HEREBY. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, PRODUCER
AGREES THAT IN NO EVENT SHALL GAVILON’S AGGREGATE LIABILITY ARISING UNDER, WITH
RESPECT TO OR IN CONNECTION WITH THIS AGREEMENT EXCEED THE PAYMENTS ACTUALLY
RECEIVED FROM PRODUCER HEREUNDER.

 

18. Letter of Credit. In the event of an Approval, Sections 18A through 18E will
be valid and enforceable. In the event of a Non Approval, Sections 18C through
18E shall be deemed null and void and only Sections 18A and 18B will be valid
and enforceable. As partial consideration for Gavilon entering into this
Agreement and the other Transaction Agreements, Producer’s parent company,
Advanced BioEnergy, LLC, a Delaware limited liability company, shall post an
irrevocable and non-transferable standby letter of credit for the benefit of
Gavilon in the amount of $2,500,000 (“LOC Amount”), all in a form as agreed upon
by Gavilon (the “ABE LOC”). The ABE LOC shall include, but not be limited to,
the following terms:

 

  A. In the event that the lease term for the individual Cars as set forth on
Exhibit A are not hereafter extended or otherwise amended, the LOC Amount shall
be decreased to (i) $2,000,000 on July 1, 2017 and (ii) $1,500,000 on July 1,
2018. There shall be no requirement to replace or renew the ABE LOC after it has
been drawn upon. Any reference to the “LOC Amount” shall refer to the lesser
amounts as set forth herein after the applicable dates referenced unless the
lease term for the individual Cars as set forth on Exhibit A are hereafter
extended or otherwise amended, in which case the original LOC Amount shall
remain in place unless the Parties otherwise agree.

 

  B.

Geneva State Bank, or some other financial institution deemed acceptable to
Gavilon (“Lender”), shall allow Gavilon to draw upon the ABE LOC in the full LOC
Amount upon Gavilon’s written notice to Lender, with a copy to Producer, stating
that there has been (i) an Event of Default by Producer

 

6



--------------------------------------------------------------------------------

  under the terms of this Agreement; or (ii) a Non-Approval. There will be no
further obligation for an ABE LOC hereunder: (i) after payment of the LOC Amount
to Gavilon; (ii) sixty (60) days after expiration or termination of this
Agreement; or (iii) upon a transfer or an assignment of this Agreement pursuant
to a Purchaser Change of Control (as defined in Section 28) if Gavilon has
reasonably determined, in its sole discretion, that neither the succeeding party
nor the Producer needs to provide a letter of credit.

 

  C. After drawing the full LOC Amount, Gavilon shall provide written notice to
Producer of all amounts due under the terms of this Agreement as of the date of
Gavilon’s notice to Lender. Thereafter, Gavilon shall work in good faith to
mitigate Producer’s damages under the terms of this Agreement by trying to
re-lease the Cars to other users, all upon terms deemed reasonable by Gavilon
(the “New Lease(s)”). In the event that Gavilon receives net revenues from the
New Lease(s) during the remaining term of this Agreement which results in total
damages owed by Producer to Gavilon to fall below the full LOC Amount drawn by
Gavilon, then Gavilon shall reimburse Producer for the difference between the
LOC Amount and the actual damages owed by Producer to Gavilon under the terms of
this Agreement. Any calculation of “net revenues” received by Gavilon under the
New Lease(s) shall exclude (i) any taxes imposed on the Cars due to re-leasing,
and (ii) all costs and expenses incurred by Gavilon to (x) obtain possession of
the Cars, (y) re-lease the Cars to third parties under the New Lease(s),
including any reasonable internal personnel costs as determined by Gavilon, and
(z) enforce this Agreement and the New Lease(s).

 

  D. Producer acknowledges and agrees that Gavilon’s obligation to reimburse
Producer for any differences between the LOC Amount and the actual damages
incurred by Gavilon (as outlined in Section 18C above) shall not impact, alter
or diminish Gavilon’s right to draw upon the ABE LOC in the full LOC Amount
and/or to enforce any of its other remedies as set forth in this Agreement.

 

  E. Producer and its affiliates shall have reasonable audit rights over
Gavilon’s mitigation efforts and related books and records in Section 18C and
18D above for as long as reasonably necessary even after the termination of this
Agreement. Gavilon will cooperate with all of Producer’s reasonable audit
requests.

 

19. Indemnification.

 

  A. Except as may otherwise be provided in this Agreement, Producer shall
indemnify, defend and hold harmless Gavilon, its affiliates and their respective
officers, directors, employees, agents, members, managers, shareholders and
representatives (collectively “Gavilon Indemnitees”) from and against any and
all claims, liabilities, actions, losses, damages, fines, penalties, costs and
expenses including reasonable attorneys’ fees (collectively “Damages”) actually
suffered by the Gavilon Indemnitees resulting from: (x) the gross negligence or
willful misconduct of Producer, its operating subsidiaries, or any of their
officers, directors, employees, agents, representatives and contractors; or
(y) any breach of the Transaction Agreements by Producer.

 

7



--------------------------------------------------------------------------------

  B. Except as may otherwise be provided in this Agreement, Gavilon shall
indemnify, defend and hold harmless Producer, its affiliates and their
respective officers, directors, employees, agents, members, managers,
shareholders and representatives (collectively “Producer Indemnitees”) from and
against any and all Damages actually suffered by the Producer Indemnitees
resulting from: (x) the gross negligence or willful misconduct of Gavilon, its
operating subsidiaries, or any of their officers, directors, employees, agents,
representatives and contractors hereunder; (y) any breach of the Transaction
Agreements by Gavilon; or (z) any breach of the Master Agreement by Gavilon
prior to or subsequent to the date of this Agreement.

 

20. Event of Default. A default shall mean with respect to a Party, the
occurrence of any of the following events (and an “Event of Default” shall mean
a default that has not been timely cured pursuant to Section 21):

 

  A. The failure to make, when due, any payment required pursuant to this
Agreement;

 

  B. Any representation or warranty made by such Party herein is false or
misleading in any material respect when made or when deemed made;

 

  C. The failure to perform any material covenant, condition, or obligation set
forth in this Agreement;

 

  D. Any Party herein shall (i) become subject to any foreclosure proceeding by
such Party’s primary lender or other material creditor(s), or (ii) become
insolvent, or shall suffer or consent to or apply for the appointment of a
receiver, trustee, custodian or liquidator of itself or any of its property, or
shall generally fail to pay its debts as they become due, or shall make a
general assignment for the benefit of creditors; any Party hereunder shall file
a voluntary petition in bankruptcy, or seek reorganization, in order to effect a
plan or other arrangement with creditors or any other relief under the
Bankruptcy Code, Title 11 of the United States Code, as amended or recodified
from time to time, or under any state or federal law granting relief to debtors
(collectively “Bankruptcy”); or

 

  E. Any Party herein shall default on any payment obligation with such Party’s
primary lender or other material creditor(s), or such other Party has received
notice of acceleration or demand for payment from such Party’s primary lender or
any other material creditor(s), and such payment obligation default is not cured
or the primary lender or material creditor does not forbear such payment
obligation default, acceleration or demand for payment within ten (10) days
following such default or notice.

 

8



--------------------------------------------------------------------------------

21. Right to Cure. If a default arising (i) under Section 20A is not cured
within five (5) days after receipt of a notice thereof from the non-default
party, or (ii) under Section 20B or 20C is not cured within fifteen (15) days
after receipt of a notice thereof from the non-default party; then the
non-defaulting Party may, at any time after the applicable cure period,
terminate this Agreement by written notice. Notwithstanding the foregoing
provision, no cure period shall apply to a default arising under Section 20D or
20E, and Producer or Gavilon may, upon the occurrence of a default by the other
Party arising under Section 20D or 20E, immediately suspend further performance
under this Agreement, with or without giving notice of such default or notice of
termination.

 

22. Non-Waiver of Future Default. No waiver by either Party of any Event of
Default by the other Party in the performance of any of the provisions of this
Agreement or any other Transaction Agreement will operate or be construed as a
waiver of any other or future Event of Default or defaults, whether of a like or
of a different character.

 

23. Cross Default. The occurrence and continuance of an Event of Default under
any other Transaction Agreement shall constitute, at the election of the
non-defaulting Party, in its sole and absolute discretion, an Event of Default
under this Agreement or any of the other Transaction Agreements (together the
“Cross Default”). Upon the occurrence of any Cross Default, Gavilon shall have
the right to draw upon the ABE LOC in the full LOC Amount. A waiver of a Cross
Default by the non-defaulting Party pursuant to this Section shall not operate
or be construed as a waiver of any other Event of Default or Cross Default.

 

24. Financials. Producer agrees to provide Gavilon with such accounting,
financial and other information as may be requested in order for Gavilon to
monitor and assess Producer’s credit status during the term of this Agreement.
For all periods of time while (i) Producer’s parent corporation is a publicly
reporting company and (ii) the ABE LOC remains in place and available for up to
its full amount, Gavilon acknowledges that Producer shall have no obligation to
provide any financial information to Gavilon except for (A) information
available on EDGAR with regard to Producer’s parent corporation’s financials and
(B) information circulated or discussed by or among the Producer’s Risk
Management Committee as disclosed to Gavilon in accordance with certain of the
Transaction Agreements.

 

25. Rights and Obligations on Termination or Default.

 

  A. Upon termination of or an Event of Default under this Agreement, any rights
of Gavilon or Producer to payments (i) accrued through any termination of this
Agreement or (ii) which would otherwise arise through the remaining term of this
Agreement, shall become immediately due and payable, whereby any termination or
an Event of Default under this Agreement shall result in an acceleration of all
indebtedness owed by one Party to the other during the stated term of this
Agreement.

 

  B. The rights and remedies under this Section are cumulative and not
exclusive. Upon an Event of Default or termination, the non-defaulting Party
shall additionally have such other and further rights as may be provided at law
or in equity, including (i) all rights of set off as contained in this Agreement
and (ii) acceleration of all amounts due from Producer to Gavilon under all of
the Transaction Agreements.

 

9



--------------------------------------------------------------------------------

26. Insurance Requirements. During the term of this Agreement and for one
(1) year thereafter, Producer and Gavilon shall be required to purchase,
maintain and provide proof (via Certificate of Insurance) of the insurance set
forth on Exhibit C.

 

27. No Press Releases or Public Announcements. Except as otherwise mandated by
applicable law, no Party may issue, or otherwise permit to be issued, any press
release or other public announcement relating to the subject matter or existence
of this Agreement without the prior written approval of the other Party, which
approval may be withheld in such Party’s sole discretion. Notwithstanding
anything herein contained to the contrary, Producer may file and release any and
all information it is required to file, as reasonably determined by Producer, to
comply with its securities filing and reporting requirements.

 

28. Assignment. Gavilon may not assign this Agreement without the consent of
Producer except that Gavilon may, without the consent of Producer: (i) transfer,
sell, pledge, encumber or assign this Agreement, including the revenues or
proceeds hereof, in connection with any financing arrangement of Gavilon;
(ii) transfer or assign this Agreement to an affiliate of Gavilon; and
(iii) have a Change of Control. Any assignee of Gavilon shall agree to be bound
by the terms and conditions of the Transaction Agreements. Producer may not
assign this Agreement without the consent of Gavilon except that Producer may,
without the consent of Gavilon: transfer, sell, pledge, encumber or assign this
Agreement, including the revenues or proceeds hereof, in connection with any
financing arrangement of Producer. In the event of a Producer Change of Control,
Producer shall assign this Agreement to the succeeding party, provided, however,
such assignment has been approved by Gavilon, which approval shall not be
unreasonable withheld, and provided that GATX (as defined in Section 33) has
approved such assignment. Each Party will work in good faith as reasonably
necessary to support, assist and cooperate with any approved assignment by the
other Party. Any assignee of Producer shall agree to be bound by the terms and
conditions of the Transaction Agreements. “Change in Control” means a change in
the ownership of a Party, whereby such change results in any person or group (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934), directly or indirectly, having the ability to control the governing
body of such Party.

In the event that Producer desires to contract for any of the Cars directly with
GATX at the time of any applicable renewal term for such Cars under the Master
Agreement, Gavilon will not interfere with Producer and GATX entering into any
such contract, whereupon the Master Agreement between Gavilon and GATX shall
cease with regard to such Cars as of the Expiration Dates set forth on Exhibit
A. In the event that Producer does not desire to contract for any of the Cars
directly with GATX, or in the event that GATX refuses to enter into a contract
with Producer, Gavilon shall have no obligation to renew the Master Agreement or
continue with any sublease of the Cars to Producer after the expiration dates
set forth on Exhibit A.

 

10



--------------------------------------------------------------------------------

29. Records. Producer and Gavilon will each establish and maintain at all times,
true and accurate books, records and accounts relating to their own transactions
under this Agreement in accordance with generally accepted accounting principles
applied consistently from year to year in accordance with good industry
practices. These books, records and accounts will be preserved by the applicable
Party for a period of at least one (1) year after the expiration of the term of
this Agreement.

 

30. Audit of Records. Upon five (5) Business Days notice and during normal
business hours, each Party or its designated auditor has the right to inspect or
audit the books, records and accounts of the other Party relating solely to the
transactions in this Agreement, provided the right to inspect or audit shall be
limited to two (2) calendar years following the completion of any delivery of
Product. Each Party’s audit rights as set forth in this Section shall survive
the termination of this Agreement for a period of two (2) years following such
termination. Any error or discrepancy detected which has led to an overpayment
or an underpayment between the Parties shall be corrected by an appropriate
balancing payment to the underpaid Party or by a refund by the overpaid Party.

 

31. Dispute Resolution.

 

  A. The Parties shall make a diligent, good faith attempt to resolve all
disputes before either Party commences arbitration with respect to the subject
matter of any dispute. If the representatives of the Parties are unable to
resolve a dispute within forty five (45) days after either Party gives written
notice to the other of a dispute, either Party may, by sending a dispute notice
to the other Party, submit the dispute to binding arbitration in accordance with
the Governing Body Arbitration Rules, except as such Governing Body Arbitration
Rules may be modified by this Agreement.

 

  B. An arbitration committee shall be appointed pursuant to the Governing Body
Arbitration Rules unless the Parties otherwise agree to some other method of
selecting one or more arbitrators.

 

  C. The site of the arbitration shall be determined by the Governing Body,
unless otherwise agreed by the Parties.

 

  D. The Parties shall diligently and expeditiously proceed with arbitration.
The arbitrator(s) shall decide the dispute by majority of the arbitrators (if
applicable). The arbitrator(s) shall be instructed to render a written decision
within forty five (45) days after the conclusion of the hearing or the filing of
such briefs as may be authorized by the arbitrator(s), subject to any reasonable
delay due to unforeseen circumstances. Except to the extent the Parties’
remedies may be limited by the terms of this Agreement, the arbitrator(s) shall
be empowered to award any remedy available under the laws of the State of
Nebraska including, but not limited to, monetary damages and specific
performance. The arbitrator(s) shall not have the power to amend or add to this
Agreement. The award of the arbitrator(s) shall be in writing and shall include
reasons for such award and shall be signed by the arbitrator(s). Any award
rendered shall be final and binding. Judgment rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.

 

11



--------------------------------------------------------------------------------

  E. The costs of such arbitration shall be determined by and allocated between
the Parties by the arbitrator(s) in their award.

 

  F. This Section constitutes an independent contract between the Parties to,
pursuant to the Governing Body Arbitration Rules (except as said Governing Body
Arbitration Rules are modified by the express terms of this Agreement),
arbitrate all disputes between the Parties related to this Agreement, including,
without limitation, disputes regarding the formation of contract(s) and whether
either Party is entitled to quasi-contractual or quantum meruit recovery from
the other Party.

 

  G. Unless otherwise agreed in writing or as otherwise set forth in this
Agreement, the Parties shall each continue to perform their respective
obligations hereunder during any proceeding by the Parties in accordance with
this Section; provided, however, Producer must remain current on its rent for
the Cars during any proceeding between the Parties and Gavilon must perform and
remain current on its rent to GATX for the Cars during any proceeding between
the Parties.

 

32. Inurement. This Agreement will inure to the benefit of and be binding upon
the respective successors and permitted assigns of the Parties, and Producer
shall cause the same to be assumed by and to be binding upon any successor owner
or operator of the Plants, provided that such successor or assign is reasonably
acceptable to Gavilon.

 

33. Master Agreement. As a condition to entering into this Agreement, Producer
acknowledges that Gavilon obtained the consent of GATX to sublease the Cars to
Producer, whereby such consent was subject to Producer’s agreement that (i) its
rights to the Cars under the terms of this Agreement are subject and subordinate
to Gavilon’s rights to the Cars under the Master Agreement and (ii) this
Agreement is subject to all other terms and conditions of the Master Agreement
except for the payment terms and the renewal terms (which are otherwise
addressed in Section 28 above) set forth in the Master Agreement. Accordingly,
Producer hereby acknowledges and agrees: (i) that its rights to the Cars under
the terms of this Agreement are subject and subordinate to Gavilon’s rights to
the Cars under the Master Agreement; (ii) that to the extent Gavilon owes
obligations to GATX under the Master Agreement which are more stringent or
onerous than the obligations owed by Producer to Gavilon under the terms of this
Agreement, then the terms of the Master Agreement shall apply to the obligations
owed by Producer to Gavilon; and (iii) to the extent not otherwise set forth in
this Agreement, Producer shall fulfill all obligations owed by Gavilon to GATX
under the terms of the Master Agreement. Notwithstanding anything herein
contained, to the extent Gavilon fails to perform on or pay GATX pursuant to the
Master Agreement, the Producer may terminate any payments due Gavilon hereunder
and instead make such payments directly to GATX, and may continue doing so
without being deemed to be a default or an Event of Default hereof. Such
payments to GATX instead of Gavilon may continue until such time as Producer has
received reasonable assurances from GATX and Gavilon that Gavilon’s performance
and rental payments to GATX are current.

 

12



--------------------------------------------------------------------------------

34. Entire Agreement. This Agreement, together with the other Transaction
Agreements, constitutes the entire Agreement between the Parties with respect to
the subject matter contained herein and any and all previous agreements, written
or oral, express or implied, between the Parties or on their behalf relating to
the matters contained herein shall be given no effect. As a condition to
entering into this Agreement, the Parties acknowledge that they must also enter
into the other Transaction Agreements as partial consideration for this
Agreement; provided, however, Producer acknowledges that certain of the other
Transaction Agreements may terminate prior to this Agreement and, upon any such
termination of the other Transaction Agreements in accordance with their terms,
Producer shall still be bound by the terms of this Agreement except as otherwise
set forth herein or as otherwise agreed upon by the Parties.

 

35. Amendments. There will be no modification of the terms and provisions hereof
except by the mutual agreement in writing signed by the Parties. Any attempt to
so modify this Agreement in the absence of such writing signed by the Parties
shall be considered void and of no effect.

 

36. Governing Law. This Agreement will be interpreted, construed and enforced in
accordance with the procedural, substantive and other laws of the State of
Nebraska without giving effect to principles and provisions thereof relating to
conflict or choice of law even though one or more of the Parties is now or may
do business in or become a resident of a different state. Subject to Section 31,
all disputes arising out of this Agreement shall be resolved exclusively by
state or federal courts located in Omaha, Nebraska, and each of the Parties
waives any objection that it may have to bring an action in any such court.

 

37. Setoff.

 

  A. In addition to, and without limitation of, any rights hereunder, if
Producer becomes insolvent, however evidenced, or upon any Event of Default on
the part of Producer, and Producer fails to cure the Event of Default as
permitted by Section 21 within the applicable period specified therein, then any
and all amounts due and owing by Producer under this Agreement, and any other
Transaction Agreement may be applied by Gavilon toward the payment of amounts
due and owing to Producer under this Agreement, and any other Transaction
Agreement. This right of setoff shall be without prejudice and in addition to
any right of setoff, net income, recoupment, a combination of accounts, lien,
charge or the right to which Gavilon is at any time otherwise entitled (whether
by operation of law, by contract or otherwise).

 

  B. In addition to, and without limitation of, any rights hereunder, if Gavilon
becomes insolvent, however evidenced, or upon any Event of Default on the part
of Gavilon, and Gavilon fails to cure the Event of Default as permitted by
Section 21 within the applicable period specified therein, then any and all
amounts due and owing by Gavilon under this Agreement, and any other Transaction
Agreement may be applied by Producer toward the payment of amounts due and owing
to Gavilon under this Agreement, and any other Transaction Agreement. This right
of setoff shall be without prejudice and in addition to any right of setoff, net
income, recoupment, a combination of accounts, lien, charge or the right to
which Producer is at any time otherwise entitled (whether by operation of law,
by contract or otherwise).

 

13



--------------------------------------------------------------------------------

38. Compliance with Laws. This Agreement and the respective obligations of the
Parties hereunder are subject to present and future valid laws and valid orders,
rules and regulations of duly constituted authorities having jurisdiction.

 

39. No Partnership; Relationship. This Agreement shall not create or be
construed to create in any respect a partnership or any agency or joint venture
relationship between the Parties. The relationship of Gavilon and Producer
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed: to give either Party the power
to unilaterally direct and control the day-to-day activities of the other or to
be considered an agent of the other; to constitute the Parties as partners,
joint ventures, co-owners or otherwise; or to allow either Party to create or
assume any obligation on behalf of the other Party for any purpose whatsoever.
Except as otherwise provided herein, nothing contained in this Agreement shall
be construed as conferring any right or benefit on a person not a Party to this
Agreement.

 

40. Notice Addresses. Except as specifically otherwise provided herein, any
notice or other written matter required or permitted to be given hereunder by
one Party to the other Party pursuant to the terms and conditions of this
Agreement, shall be deemed to be sufficiently given if delivered by hand or sent
by certified mail, nationally recognized delivery service or by fax, and
addressed as follows:

 

 

If to Gavilon:

  

Gavilon, LLC

Eleven ConAgra Drive

Omaha, NE 68102-5011

Attn: Senior Director – Renewable Fuels

Fax: (402) 221-0228

Phone: (402) 889-4300

E-mail: Scott.Bunz@gavilon.com

 

With a copy to:    

  

Gavilon, LLC

Eleven ConAgra Drive, STE 11-160

Omaha, NE 68102

Fax: (402) 221-0228

Phone: (402) 889-4027

Attn: Legal Department

E-mail: Kathryn.Murphy@gavilon.com

 

If to Producer:

  

Advanced BioEnergy, LLC

8000 Norman Center Drive, Suite 610

Bloomington, MN 55437

Fax: 763-226-2725

Phone: 763-226-2709

Attn: Richard Peterson

Email: rpeterson@advancedbioenergy.com

 

14



--------------------------------------------------------------------------------

  With a copy to:       

Lindquist & Vennum, P.L.L.P.

4200 IDS Center

80 South Eighth Street

Minneapolis, MN 55402

Fax: 612-371-3207

Phone: 612-371-3285

Attn: Stanley J. Duran

E-mail: sduran@lindquist.com

Where this Agreement indicates that notice or information may be provided
electronically or by email, such notice or information shall be deemed provided
if sent to the email address of such Party indicated above and shall be
effective as of the date sent if sent prior to 5:00 p.m. Central Time on a
Business Day, otherwise effective as of the next Business Day. Either Party may
give notice to the other Party (in the manner herein provided) of a change in
its address for notice. Any notice or other written matter shall be deemed to
have been given and received: if delivered by hand, certified mail or delivery
service on the date of delivery or the date delivery is refused; and, if sent by
fax before or during normal business hours, on the Business Day of the sending
of the notice and the machine-generated evidence of receipt or if after normal
business hours, on the Business Day following the sending of the notice and the
machine generated evidence of receipt.

 

41. Costs to be Borne by Each Party. Producer and Gavilon shall each pay their
own costs and expenses incurred in the negotiation, preparation and execution of
this Agreement and of all documents referred to herein.

 

42. Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if Producer and Gavilon had signed the same document and all
counterparts will be construed together and constituted as one and the same
instrument. Each counterpart signature may be executed and delivered to the
other Party by facsimile machine or electronic transfer, and the signature as so
transmitted shall be as binding upon the executing Party as its original
signature, without the necessity of the recipient Party to establish original
execution or the existence of such original signature or the document to which
affixed, all of which shall be deemed waived.

 

43. Severability. Any provision of this Agreement which is or becomes prohibited
or unenforceable in any jurisdiction shall not invalidate or impair the
remaining provisions of this Agreement, and the remaining terms of this
Agreement shall continue in full force and effect or, if allowed by the law of
the applicable jurisdiction, it shall be amended so as to most closely conform
to the original intent of this Agreement without the offending provision, and as
so amended shall continue in full force and effect.

 

44. Headings; Interpretations. The article and section headings used herein are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement. Unless the context of this Agreement otherwise
requires, (i) words of any gender shall be deemed to include each other gender;
(ii) words using the singular or plural number shall also include the plural or
singular number, respectively; and (iii) the terms “hereof,” “herein,” “hereby,”
“hereto,” and derivative or similar words shall refer to this entire Agreement.

 

45. Waiver. No delay or omission in the exercise of any right, power or remedy
hereunder shall impair such right, power or remedy or be construed to be a
waiver of any default or acquiescence therein.

 

15



--------------------------------------------------------------------------------

46. Interpretation. This Agreement shall not be interpreted against the Party
drafting or causing the drafting of this Agreement. All Parties hereto have
participated in the preparation of this Agreement.

 

47. Incorporation of Exhibits/Schedules. The exhibits and schedules attached
hereto form an integral part of this Agreement and are hereby incorporated
herein by reference.

 

48. Deferred Lease Payment. As a condition to entering into this Agreement,
Producer acknowledges that certain rental rates for the Cars under the Existing
Lease are being increased as set forth on Exhibit A. Provided that an Approval
has not occurred prior to June 1, 2012, and provided that an Approval
subsequently occurs prior to October 1, 2012, then Producer shall also pay to
Gavilon within two (2) business days after the Approval the following amount: $*
per calendar month (prorated for any partial month) for the period of time
starting on June 1, 2012 and ending on the date of the Approval. The parties
acknowledge that the monthly rate is determined by multiplying $* times the 199
Cars which are described in the Existing Lease.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed and delivered as of the day and year first above written.

 

GAVILON, LLC

By:   /s/ illegible

Its: VP Trade Operations  

Date: May 4, 2012  

 

ABE SOUTH DAKOTA, LLC By:   /s/ Richard Peterson

Its:  CEO  

Date:  May 4,2012  

 

ABE FAIRMONT, LLC By:   /s/ Richard Peterson

Its:  CEO  

Date:  May 4, 2012  

Acknowledgement and Agreement

The undersigned officer of Advanced BioEnergy, LLC, a Delaware limited liability
company (“Parent Company”), acknowledges and agrees that it is providing the ABE
LOC (as described in Section 18 of this Agreement) as partial consideration for
Gavilon, LLC, a Delaware limited liability company, and Gavilon Ingredients,
LLC, a Delaware limited liability company (collectively, “Gavilon”), entering
into (i) this Agreement, (ii) two ethanol marketing agreements, each dated
concurrently herewith, and (iii) one distillers grains marketing agreement,
dated concurrently herewith, in each case with wholly-owned subsidiaries of the
Parent Company, and is not guarantying any payment or performance with respect
to the aforementioned agreements except to the extent of its obligations on the
ABE LOC.

 

ADVANCED BIOENERGY, LLC By:   /s/ Richard Peterson

Its:  CEO  

Date: May 4, 2012  

Rail Car Sublease Agreement

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

 

Car Number

     Exp. Date     

Rate

(Per Car

Per Month)

 

GATX

     205930         6/30/2017       $ *   

GATX

     205931         6/30/2017       $ *   

GATX

     205932         6/30/2017       $ *   

GATX

     205933         6/30/2017       $ *   

GATX

     205934         6/30/2017       $ *   

GATX

     205935         6/30/2017       $ *   

GATX

     205936         6/30/2017       $ *   

GATX

     205937         6/30/2017       $ *   

GATX

     205938         6/30/2017       $ *   

GATX

     205939         6/30/2017       $ *   

GATX

     205940         6/30/2017       $ *   

GATX

     205941         6/30/2017       $ *   

GATX

     205942         6/30/2017       $ *   

GATX

     205943         6/30/2017       $ *   

GATX

     205944         6/30/2017       $ *   

GATX

     205945         6/30/2017       $ *   

GATX

     205946         6/30/2017       $ *   

GATX

     205947         6/30/2017       $ *   

GATX

     205948         6/30/2017       $ *   

GATX

     205949         6/30/2017       $ *   

GATX

     205950         6/30/2017       $ *   

GATX

     205951         6/30/2017       $ *   

GATX

     205952         6/30/2017       $ *   

GATX

     205953         6/30/2017       $ *   

GATX

     205954         6/30/2017       $ *   

GATX

     205955         6/30/2017       $ *   

GATX

     205956         6/30/2017       $ *   

GATX

     205957         6/30/2017       $ *   

GATX

     205958         6/30/2017       $ *   

GATX

     205959         6/30/2017       $ *   

GATX

     205960         6/30/2017       $ *   

GATX

     205961         6/30/2017       $ *   

GATX

     205962         6/30/2017       $ *   

GATX

     205963         6/30/2017       $ *   

GATX

     205964         6/30/2017       $ *   

GATX

     205965         6/30/2017       $ *   

GATX

     205966         6/30/2017       $ *   

GATX

     205967         6/30/2017       $ *   

 

Exhibit A-1



--------------------------------------------------------------------------------

                                                        

GATX

     205968         6/30/2017       $ *   

GATX

     205969         6/30/2017       $ *   

GATX

     205970         6/30/2017       $ *   

GATX

     205971         6/30/2017       $ *   

GATX

     205972         6/30/2017       $ *   

GATX

     205973         6/30/2017       $ *   

GATX

     205974         6/30/2017       $ *   

GATX

     205975         6/30/2017       $ *   

GATX

     205976         6/30/2017       $ *   

GATX

     205977         6/30/2017       $ *   

GATX

     205978         6/30/2017       $ *   

GATX

     205979         6/30/2017       $ *   

GATX

     205980         6/30/2017       $ *   

GATX

     205981         6/30/2017       $ *   

GATX

     205982         6/30/2017       $ *   

GATX

     205983         6/30/2017       $ *   

GATX

     205984         6/30/2017       $ *   

GATX

     205985         6/30/2017       $ *   

GATX

     205986         6/30/2017       $ *   

GATX

     205987         6/30/2017       $ *   

GATX

     205988         6/30/2017       $ *   

GATX

     205989         6/30/2017       $ *   

GATX

     205990         6/30/2017       $ *   

GATX

     205991         6/30/2017       $ *   

GATX

     205992         6/30/2017       $ *   

GATX

     205993         6/30/2017       $ *   

GATX

     205994         6/30/2017       $ *   

GATX

     205995         6/30/2017       $ *   

GATX

     205996         6/30/2017       $ *   

GATX

     205997         6/30/2017       $ *   

GATX

     205998         6/30/2017       $ *   

GATX

     205999         6/30/2017       $ *   

GATX

     206000         6/30/2017       $ *   

GATX

     206001         6/30/2017       $ *   

GATX

     206002         6/30/2017       $ *   

GATX

     206003         6/30/2017       $ *   

GATX

     206004         6/30/2017       $ *   

GATX

     206005         6/30/2017       $ *   

GATX

     206006         6/30/2017       $ *   

GATX

     206007         6/30/2017       $ *   

GATX

     206008         6/30/2017       $ *   

 

Exhibit A-2



--------------------------------------------------------------------------------

                                               

GATX

     206009         6/30/2017       $ *   

GATX

     206010         6/30/2017       $ *   

GATX

     206011         6/30/2017       $ *   

GATX

     206012         6/30/2017       $ *   

GATX

     206013         6/30/2017       $ *   

GATX

     206014         6/30/2017       $ *   

GATX

     206015         6/30/2017       $ *   

GATX

     206016         6/30/2017       $ *   

GATX

     206017         6/30/2017       $ *   

GATX

     206018         6/30/2017       $ *   

GATX

     206019         6/30/2017       $ *   

GATX

     206020         6/30/2017       $ *   

GATX

     206021         6/30/2017       $ *   

GATX

     206022         6/30/2017       $ *   

GATX

     206023         6/30/2017       $ *   

GATX

     206024         6/30/2017       $ *   

GATX

     206025         6/30/2017       $ *   

GATX

     206026         6/30/2017       $ *   

GATX

     206027         6/30/2017       $ *   

GATX

     206028         6/30/2017       $ *   

GATX

     206029         6/30/2017       $ *   

GATX

     206030         6/30/2014       $ *   

GATX

     206031         6/30/2014       $ *   

GATX

     206032         6/30/2014       $ *   

GATX

     206033         6/30/2014       $ *   

GATX

     206034         6/30/2014       $ *   

GATX

     206035         6/30/2014       $ *   

GATX

     206036         6/30/2014       $ *   

GATX

     206037         6/30/2014       $ *   

GATX

     206038         6/30/2014       $ *   

GATX

     206039         6/30/2014       $ *   

GATX

     206040         6/30/2014       $ *   

GATX

     206041         6/30/2014       $ *   

GATX

     206042         6/30/2014       $ *   

GATX

     206043         6/30/2014       $ *   

GATX

     206044         6/30/2014       $ *   

GATX

     206045         6/30/2014       $ *   

GATX

     206046         6/30/2014       $ *   

GATX

     206047         6/30/2014       $ *   

GATX

     206048         6/30/2014       $ *   

GATX

     206049         6/30/2014       $ *   

 

Exhibit A-3



--------------------------------------------------------------------------------

                                               

GATX

     206050         6/30/2014       $ *   

GATX

     206051         6/30/2014       $ *   

GATX

     206052         6/30/2014       $ *   

GATX

     206053         6/30/2014       $ *   

GATX

     206054         6/30/2014       $ *   

GATX

     206055         6/30/2014       $ *   

GATX

     206056         6/30/2014       $ *   

GATX

     206057         6/30/2014       $ *   

GATX

     206058         6/30/2014       $ *   

GATX

     206059         6/30/2014       $ *   

GATX

     206060         6/30/2014       $ *   

GATX

     206061         6/30/2014       $ *   

GATX

     206062         6/30/2014       $ *   

GATX

     206063         6/30/2014       $ *   

GATX

     206064         6/30/2014       $ *   

GATX

     206065         6/30/2014       $ *   

GATX

     206066         6/30/2014       $ *   

GATX

     206067         6/30/2014       $ *   

GATX

     206068         6/30/2014       $ *   

GATX

     206069         6/30/2014       $ *   

GATX

     206070         6/30/2014       $ *   

GATX

     206071         6/30/2014       $ *   

GATX

     206072         6/30/2014       $ *   

GATX

     206073         6/30/2014       $ *   

GATX

     206074         6/30/2014       $ *   

GATX

     206075         6/30/2014       $ *   

GATX

     206076         6/30/2014       $ *   

GATX

     206077         6/30/2014       $ *   

GATX

     206078         6/30/2014       $ *   

GATX

     206079         6/30/2014       $ *   

GATX

     206080         6/30/2014       $ *   

GATX

     206081         6/30/2014       $ *   

GATX

     206082         6/30/2014       $ *   

GATX

     206083         6/30/2014       $ *   

GATX

     206084         6/30/2014       $ *   

GATX

     206085         6/30/2014       $ *   

GATX

     206086         6/30/2014       $ *   

GATX

     206087         6/30/2014       $ *   

GATX

     206088         6/30/2014       $ *   

GATX

     206089         6/30/2014       $ *   

GATX

     206090         6/30/2014       $ *   

 

Exhibit A-4



--------------------------------------------------------------------------------

                                               

GATX

     206091         6/30/2014       $ *   

GATX

     206092         6/30/2014       $ *   

GATX

     206093         6/30/2014       $ *   

GATX

     206094         6/30/2014       $ *   

GATX

     206095         6/30/2014       $ *   

GATX

     206096         6/30/2014       $ *   

GATX

     206097         6/30/2014       $ *   

GATX

     206098         6/30/2014       $ *   

GATX

     206099         6/30/2014       $ *   

GATX

     206100         6/30/2014       $ *   

GATX

     206101         6/30/2014       $ *   

GATX

     206102         6/30/2014       $ *   

GATX

     206103         6/30/2014       $ *   

GATX

     206104         6/30/2014       $ *   

GATX

     206105         6/30/2014       $ *   

GATX

     206106         6/30/2014       $ *   

GATX

     206107         6/30/2014       $ *   

GATX

     206108         6/30/2014       $ *   

GATX

     206109         6/30/2014       $ *   

GATX

     206110         6/30/2014       $ *   

GATX

     206111         6/30/2014       $ *   

GATX

     206112         6/30/2014       $ *   

GATX

     206113         6/30/2014       $ *   

GATX

     206114         6/30/2014       $ *   

GATX

     206115         6/30/2014       $ *   

GATX

     206116         6/30/2014       $ *   

GATX

     206117         6/30/2014       $ *   

GATX

     206119         6/30/2014       $ *   

GATX

     206120         6/30/2014       $ *   

GATX

     206121         6/30/2014       $ *   

GATX

     206122         6/30/2014       $ *   

GATX

     206123         6/30/2014       $ *   

GATX

     206124         6/30/2014       $ *   

GATX

     206125         6/30/2014       $ *   

GATX

     206126         6/30/2014       $ *   

GATX

     206127         6/30/2014       $ *   

GATX

     206128         6/30/2014       $ *   

GATX

     206129         6/30/2014       $ *   

GATX

     206130         6/30/2019       $ *   

GATX

     206131         6/30/2019       $ *   

GATX

     206132         6/30/2019       $ *   

 

Exhibit A-5



--------------------------------------------------------------------------------

                                               

GATX

     206134         6/30/2019       $ *   

GATX

     206135         6/30/2019       $ *   

GATX

     206136         6/30/2019       $ *   

GATX

     206137         6/30/2019       $ *   

GATX

     206138         6/30/2019       $ *   

GATX

     206139         6/30/2019       $ *   

GATX

     206140         6/30/2019       $ *   

GATX

     206141         6/30/2019       $ *   

GATX

     206142         6/30/2019       $ *   

GATX

     206143         6/30/2019       $ *   

GATX

     206144         6/30/2019       $ *   

GATX

     206145         6/30/2019       $ *   

GATX

     206146         6/30/2019       $ *   

GATX

     206147         6/30/2019       $ *   

GATX

     206148         6/30/2019       $ *   

GATX

     206149         6/30/2019       $ *   

GATX

     206150         6/30/2019       $ *   

GATX

     206151         6/30/2019       $ *   

GATX

     206152         6/30/2019       $ *   

GATX

     206153         6/30/2019       $ *   

GATX

     206154         6/30/2019       $ *   

GATX

     206155         6/30/2019       $ *   

GATX

     206156         6/30/2019       $ *   

GATX

     206157         6/30/2019       $ *   

GATX

     206158         6/30/2019       $ *   

GATX

     206159         6/30/2019       $ *   

GATX

     206160         6/30/2019       $ *   

GATX

     206161         6/30/2019       $ *   

GATX

     206162         6/30/2019       $ *   

GATX

     206163         6/30/2019       $ *   

GATX

     206164         6/30/2019       $ *   

GATX

     206165         6/30/2019       $ *   

GATX

     206166         6/30/2019       $ *   

GATX

     206167         6/30/2019       $ *   

GATX

     206168         6/30/2019       $ *   

GATX

     206169         6/30/2019       $ *   

GATX

     206170         6/30/2019       $ *   

GATX

     206171         6/30/2019       $ *   

GATX

     206172         6/30/2019       $ *   

GATX

     206173         6/30/2019       $ *   

GATX

     206174         6/30/2019       $ *   

 

Exhibit A-6



--------------------------------------------------------------------------------

                                                        

GATX

     206175         6/30/2019       $ *   

GATX

     206176         6/30/2019       $ *   

GATX

     206177         6/30/2019       $ *   

GATX

     206178         6/30/2019       $ *   

GATX

     206179         6/30/2019       $ *   

GATX

     206180         6/30/2019       $ *   

GATX

     206181         6/30/2019       $ *   

GATX

     206182         6/30/2019       $ *   

GATX

     206183         6/30/2019       $ *   

GATX

     206184         6/30/2019       $ *   

GATX

     206185         6/30/2019       $ *   

GATX

     206186         6/30/2019       $ *   

GATX

     206187         6/30/2019       $ *   

GATX

     206188         6/30/2019       $ *   

GATX

     206189         6/30/2019       $ *   

GATX

     206190         6/30/2019       $ *   

GATX

     206191         6/30/2019       $ *   

GATX

     206192         6/30/2019       $ *   

GATX

     206193         6/30/2019       $ *   

GATX

     206194         6/30/2019       $ *   

GATX

     206195         6/30/2019       $ *   

GATX

     206196         6/30/2019       $ *   

GATX

     206197         6/30/2019       $ *   

GATX

     206198         6/30/2019       $ *   

GATX

     206199         6/30/2019       $ *   

GATX

     206200         6/30/2019       $ *   

GATX

     206201         6/30/2019       $ *   

GATX

     206202         6/30/2019       $ *   

GATX

     206203         6/30/2019       $ *   

GATX

     206204         6/30/2019       $ *   

GATX

     206205         6/30/2019       $ *   

GATX

     206206         6/30/2019       $ *   

GATX

     206207         6/30/2019       $ *   

GATX

     206208         6/30/2019       $ *   

GATX

     206209         6/30/2019       $ *   

GATX

     206210         6/30/2019       $ *   

GATX

     206211         6/30/2019       $ *   

GATX

     206212         6/30/2019       $ *   

GATX

     206213         6/30/2019       $ *   

GATX

     206214         6/30/2019       $ *   

GATX

     206215         6/30/2019       $ *   

 

Exhibit A-7



--------------------------------------------------------------------------------

                                                        

GATX

     206216         6/30/2019       $ *   

GATX

     206217         6/30/2019       $ *   

GATX

     206218         6/30/2019       $ *   

GATX

     206219         6/30/2019       $ *   

GATX

     295220         6/30/2019       $ *   

GATX

     206221         6/30/2019       $ *   

GATX

     206222         6/30/2019       $ *   

GATX

     206223         6/30/2019       $ *   

GATX

     206224         6/30/2019       $ *   

GATX

     206225         6/30/2019       $ *   

GATX

     206226         6/30/2019       $ *   

GATX

     206227         6/30/2019       $ *   

GATX

     206228         6/30/2019       $ *   

GATX

     206229         6/30/2019       $ *   

 

Exhibit A-8



--------------------------------------------------------------------------------

EXHIBIT C

Insurance Requirements

Producer shall keep or cause to be kept with insurance companies acceptable to
Gavilon, railroad liability or commercial general liability insurance with no
rail cars operations exclusions, including sudden and accidental pollution
liability coverage, property damage and bodily injury in a combined single limit
of not less than $2,000,000 per occurrence. Producer shall provide to Gavilon on
or prior to delivery and within fifteen (15) days after policy expiration or
replacement thereof, original signed certificates of insurance in such form and
terms as required by Gavilon including any other reasonable policy information
that Gavilon may require from time to time to evidence Producer’s compliance.

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

 

                                                        

GATX

     206130         6/30/2019       $ *   

GATX

     206131         6/30/2019       $ *   

GATX

     206132         6/30/2019       $ *   

GATX

     206134         6/30/2019       $ *   

GATX

     206135         6/30/2019       $ *   

GATX

     206136         6/30/2019       $ *   

GATX

     206137         6/30/2019       $ *   

GATX

     206138         6/30/2019       $ *   

GATX

     206139         6/30/2019       $ *   

GATX

     206140         6/30/2019       $ *   

GATX

     206141         6/30/2019       $ *   

GATX

     206142         6/30/2019       $ *   

GATX

     206143         6/30/2019       $ *   

GATX

     206144         6/30/2019       $ *   

GATX

     206145         6/30/2019       $ *   

GATX

     206146         6/30/2019       $ *   

GATX

     206147         6/30/2019       $ *   

GATX

     206148         6/30/2019       $ *   

GATX

     206149         6/30/2019       $ *   

GATX

     206150         6/30/2019       $ *   

GATX

     206151         6/30/2019       $ *   

GATX

     206152         6/30/2019       $ *   

GATX

     206153         6/30/2019       $ *   

GATX

     206154         6/30/2019       $ *   

GATX

     206155         6/30/2019       $ *   

GATX

     206156         6/30/2019       $ *   

GATX

     206157         6/30/2019       $ *   

GATX

     206158         6/30/2019       $ *   

GATX

     206159         6/30/2019       $ *   

GATX

     206160         6/30/2019       $ *   

GATX

     206161         6/30/2019       $ *   

GATX

     206162         6/30/2019       $ *   

GATX

     206163         6/30/2019       $ *   

GATX

     206164         6/30/2019       $ *   

GATX

     206165         6/30/2019       $ *   

GATX

     206166         6/30/2019       $ *   

GATX

     206167         6/30/2019       $ *   

GATX

     206168         6/30/2019       $ *   

GATX

     206169         6/30/2019       $ *   

GATX

     206170         6/30/2019       $ *   

GATX

     206171         6/30/2019       $ *   

Exhibit D-1



--------------------------------------------------------------------------------

                                                        

GATX

     206172         6/30/2019       $ *   

GATX

     206173         6/30/2019       $ *   

GATX

     206174         6/30/2019       $ *   

GATX

     206175         6/30/2019       $ *   

GATX

     206176         6/30/2019       $ *   

GATX

     206177         6/30/2019       $ *   

GATX

     206178         6/30/2019       $ *   

GATX

     206179         6/30/2019       $ *   

GATX

     206180         6/30/2019       $ *   

GATX

     206181         6/30/2019       $ *   

GATX

     206182         6/30/2019       $ *   

GATX

     206183         6/30/2019       $ *   

GATX

     206184         6/30/2019       $ *   

GATX

     206185         6/30/2019       $ *   

GATX

     206186         6/30/2019       $ *   

GATX

     206187         6/30/2019       $ *   

GATX

     206188         6/30/2019       $ *   

GATX

     206189         6/30/2019       $ *   

GATX

     206190         6/30/2019       $ *   

GATX

     206191         6/30/2019       $ *   

GATX

     206192         6/30/2019       $ *   

GATX

     206193         6/30/2019       $ *   

GATX

     206194         6/30/2019       $ *   

GATX

     206195         6/30/2019       $ *   

GATX

     206196         6/30/2019       $ *   

GATX

     206197         6/30/2019       $ *   

GATX

     206198         6/30/2019       $ *   

GATX

     206199         6/30/2019       $ *   

GATX

     206200         6/30/2019       $ *   

GATX

     206201         6/30/2019       $ *   

GATX

     206202         6/30/2019       $ *   

GATX

     206203         6/30/2019       $ *   

GATX

     206204         6/30/2019       $ *   

GATX

     206205         6/30/2019       $ *   

GATX

     206206         6/30/2019       $ *   

GATX

     206207         6/30/2019       $ *   

GATX

     206208         6/30/2019       $ *   

GATX

     206209         6/30/2019       $ *   

GATX

     206210         6/30/2019       $ *   

GATX

     206211         6/30/2019       $ *   

GATX

     206212         6/30/2019       $ *   

GATX

     206213         6/30/2019       $ *   

GATX

     206214         6/30/2019       $ *   

Exhibit D-2



--------------------------------------------------------------------------------

                                                        

GATX

     206215         6/30/2019       $ *   

GATX

     206216         6/30/2019       $ *   

GATX

     206217         6/30/2019       $ *   

GATX

     206218         6/30/2019       $ *   

GATX

     206219         6/30/2019       $ *   

GATX

     206220         6/30/2019       $ *   

GATX

     206221         6/30/2019       $ *   

GATX

     206222         6/30/2019       $ *   

GATX

     206223         6/30/2019       $ *   

GATX

     206224         6/30/2019       $ *   

GATX

     206225         6/30/2019       $ *   

GATX

     206226         6/30/2019       $ *   

GATX

     206227         6/30/2019       $ *   

GATX

     206228         6/30/2019       $ *   

GATX

     206229         6/30/2019       $ *   

Exhibit D-3



--------------------------------------------------------------------------------

EXHIBIT E

Existing Leases

That certain Rail Car Sublease Agreement dated September 23, 2010, by and
between Gavilon and Producer I, as amended by that certain First Amendment of
Rail Car Sublease dated January 25, 2012.

The ACFX Cars are:

 

ACFX

     71286   

ACFX

     73136   

ACFX

     79426   

ACFX

     79726   

ACFX

     200267   

ACFX

     200268   

ACFX

     200270   

ACFX

     200271   

ACFX

     200272   

ACFX

     200273   

ACFX

     200274   

ACFX

     200275   

ACFX

     200276   

ACFX

     200278   

Exhibit E